 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MYCHAL ANDRA REED,                               Case No.: 18-CV-361 JLS (DEB)
12                                   Plaintiff,
                                                      ORDER (1) ADOPTING REPORT
13   v.                                               AND RECOMMENDATION ON
                                                      DEFENDANTS’ MOTION FOR
14
                                                      SUMMARY JUDGMENT,
15   D. PARAMO, et al.,                               (2) GRANTING DEFENDANT
                                  Defendants.         PARAMO’S MOTION IN ITS
16
                                                      ENTIRETY; AND (3) GRANTING
17                                                    IN PART AND DENYING IN PART
                                                      DEFENDANT ZENDEJAS’S
18
                                                      MOTION
19
                                                      (ECF No. 234)
20
21
22               Presently before the Court is Defendants D. Paramo (“Defendant Paramo”)
23   and E. Zendejas’s (“Defendant Zendejas”) (collectively, “Defendants”) Motion for
24   Summary Judgment (“Mot.,” ECF No. 181), as well as Plaintiff Mychal Andra Reed’s
25   (“Plaintiff”) opposition thereto (“Opp’n,” ECF No. 190), Plaintiff’s “Additional
26   Opposition Response[s]” (ECF Nos. 202, 204), and Defendant’s reply in support of the
27   Motion (“Reply,” ECF No. 209). Magistrate Judge Daniel E. Butcher has issued a Report
28   and Recommendation advising the Court to grant Defendant Paramo’s Motion in its
                                                  1
                                                                           18-CV-361 JLS (DEB)
 1   entirety and to grant in part and deny in part Defendant Zendejas’s Motion (“R&R,” ECF
 2   No. 234). No Party filed objections to the R&R.
 3                                         BACKGROUND
 4          Judge Butcher’s R&R contains an accurate and thorough recitation of the relevant
 5   background and evidence. See R&R at 2–7. This Order incorporates by reference the
 6   background as set forth therein.
 7                                      LEGAL STANDARD
 8          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 9   court’s duties in connection with a magistrate judge’s R&R. The district court must “make
10   a de novo determination of those portions of the report or specified proposed findings or
11   recommendations to which objection is made,” and “may accept, reject, or modify, in
12   whole or in part, the findings or recommendations made by the magistrate judge.” 28
13   U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673–76 (1980); United
14   States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989). However, in the absence of timely
15   objection, the Court “need only satisfy itself that there is no clear error on the face of the
16   record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s
17   note (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
18                                           ANALYSIS
19          No party filed timely objections to the R&R. See R&R at 20 (providing that any
20   party may file objections on or before July 9, 2021). The Court therefore reviews the R&R
21   for clear error.
22          Defendants seek summary judgment on all remaining claims pending in this matter
23   (i.e., First Amendment retaliation claims). See id. at 8. The R&R initially concludes that
24   Plaintiff’s claims for legal mail interception, e-filing interference, and prison lockdown are
25   not viable because Plaintiff fails to identify the specific Defendants who allegedly
26   committed these actions. Id. at 10.
27          To the extent Plaintiff seeks to bring the aforementioned claims against Defendant
28   Paramo, the R&R finds that Defendant Paramo’s declaration specifically denying these
                                                   2
                                                                                 18-CV-361 JLS (DEB)
 1   charges makes a prima facie showing of entitlement to summary judgment and shifts the
 2   burden to Plaintiff; Plaintiff, however, fails to provide any evidence to raise a genuine issue
 3   of material fact as to these issues. Id. at 10–11. As to Plaintiff’s claims against Defendant
 4   Paramo for failure to investigate and prevent constitutional violations, the R&R concludes
 5   that the undisputed evidence establishes that Defendant Paramo had no knowledge that any
 6   of his subordinates were violating Plaintiff’s constitutional rights. Id. at 11–13. The R&R
 7   further finds that Defendant Paramo is entitled to qualified immunity because the
 8   undisputed facts establish that he did not violate any clearly established constitutional
 9   rights of Plaintiff. Id. at 18–19. Accordingly, the R&R recommends granting Defendant
10   Paramo’s Motion in its entirety. Id. at 20.
11         As to Plaintiff’s claims against Defendant Zendejas, the R&R finds that Plaintiff’s
12   claim that Defendant Zendejas retaliated against him by coercing another correctional
13   officer to ransack Plaintiff’s cell fails because the operative amended pleading fails to cure
14   the inadequacies of pleading that previously resulted in dismissal of the claim and Plaintiff
15   fails to rebut Defendant Zendejas’s declaration that she had no involvement in the incident.
16   Id. at 13–14. Regarding Plaintiff’s claim that Defendant Zendejas pointed a rifle at him in
17   retaliation for complaints Plaintiff wrote to Defendant Zendejas’s superiors about her and
18   because an earlier Rules Violation Report (“RVR”) she issued was reduced to a
19   “counseling chrono,” the R&R concludes that Defendant Zendejas’s declaration that she
20   never pointed a Ruger Mini 14 semiautomatic rifle at Plaintiff is overly specific and leaves
21   open the possibility that she pointed some other type of rifle at Plaintiff; meanwhile,
22   Plaintiff’s sworn affidavit that Defendant Zendejas did point a rifle at him is sufficient to
23   place the issue in dispute. Id. at 14–16. Further, the R&R finds that Defendant Zendejas
24   fails to offer any evidence to establish the absence of a material fact regarding Plaintiff’s
25   allegation that she pointed a rifle at him in retaliation for his protected conduct. Id. at 16–
26   17. Finally, the R&R concludes that Plaintiff fails to present any evidence rebutting
27   Defendant Zendejas’s declaration explaining the circumstances concerning the January 15,
28   2018 RVR she issued and the legitimate penological objective underlying the same. Id. at
                                                    3
                                                                                  18-CV-361 JLS (DEB)
 1   17–18. Because the undisputed facts establish that Defendant Zendejas did not violate any
 2   clearly established constitutional right with regard to Plaintiff’s cell search and RVR
 3   retaliation claims, the R&R concludes that Defendant Zendejas is entitled to qualified
 4   immunity for those claims. Id. at 18–19. However, the R&R finds that Defendant Zendejas
 5   is not entitled to qualified immunity for the claim that she pointed a rifle at Plaintiff, as
 6   clearly established law holds that a law enforcement officer pointing a gun at an individual
 7   without justification violates the Constitution.     Id. at 19.    Accordingly, the R&R
 8   recommends granting Defendant Zendejas’s Motion as to two of the three claims against
 9   her and denying her Motion as to the third claim. Id. at 20.
10         The Court finds no clear error in the R&R. Accordingly, the Court ADOPTS the
11   R&R; GRANTS Defendant Paramo’s Motion in its entirety; GRANTS Defendant
12   Zendejas’s Motion as to Plaintiff’s November 9, 2017 cell search and January 15, 2018
13   RVR claims; and DENIES Defendant Zendejas’s Motion as to Plaintiff’s claim that
14   Defendant Zendejas pointed a gun at him on November 9, 2017.
15                                        CONCLUSION
16         In light of the foregoing, the Court ADOPTS Judge Butcher’s R&R (ECF No. 234),
17   GRANTS in its entirety Defendant Paramo’s Motion for Summary Judgment (ECF No.
18   181), and GRANTS IN PART AND DENIES IN PART, as stated above, Defendant
19   Zendejas’s Motion for Summary Judgment (ECF No. 181).
20         IT IS SO ORDERED.
21   Dated: July 12, 2021
22
23
24
25
26
27
28
                                                   4
                                                                                18-CV-361 JLS (DEB)
